Exhibit 10.3

 

DATE: September 24, 2004

 

 

 

(1)   FLUENT ENTERTAINMENT, INC

 

(2)   PRODIGY DESIGN LIMITED, doing business as SIDHE INTERACTIVE

 

 

 

SOFTWARE DEVELOPMENT AND LICENSING

AGREEMENT

 

 

 

 

 

 

 

 



 

{00017347.DOC/ / 08/20/2004 01:20 PM}

 


--------------------------------------------------------------------------------

 

 

 

THIS AGREEMENT is made on

September 24, 2004

 

BETWEEN:

 

(1)

Fluent Entertainment, Inc., a Nevada Corporation (“the Publisher”) whose
principal address is 1701 Novato Blvd., Suite 300, Novato CA 94947; and

 

(2)

Prodigy Design Limited, doing business as Sidhe Interactive, a New Zealand
corporation whose principal address is Level 7, Willbank House, 57 Willis
Street, PO Box 6203, Wellington New Zealand (the “Developer” or “Licensor”)

 

(A)

The Developer has proposed to the Publisher to develop and license a Product to
Publisher provisionally entitled “Super Stunt Buggy” (Product).

 

(B)

The Developer is developing the Product provisionally entitled “Super Stunt
Buggy” and has agreed to exclusively license certain rights to the Product on
the terms and conditions of this Agreement.

 

AGREEMENT

 

1.

DEFINITIONS

 

1.1

In this Agreement:

 

“Acceptance Date” in relation to any Gold Master means the date on which it is
accepted unconditionally under paragraph 4.5;

 

“Affiliate” means any corporate entity that controls, is controlled by or is
under the common control of a party to this Agreement;

 

“Alpha Version” means the Version of the Product that is written by or for the
Developer that is a playable version of the Product containing substantially all
features of the Product, as specified in the Specification with all software
modules integrated and working together in a usable and testable fashion. The
Alpha Version is expected to undergo further test and revision for levels,
design tuning and elimination of possible Product Errors. Some assets may be
placeholders for purposes of this Version and this Version may not include
software theft protection, and title and legal screens. It also includes a draft
of the User Manual and any Supporting Documentation reasonably requested by the
Publisher to allow complete feature and functionality testing.

 

“Beta Version” means the Version of the Product that is written by or for the
Developer that is a complete running software Product containing ALL FEATURES of
the Product and final-quality game assets, as specified in the Specification
plus the incorporation of improvements, corrections and any other errors
identified through testing of the Alpha Version of the Product. The Beta Version
is a Version which is

 

2

 

 


--------------------------------------------------------------------------------

 

ready for Publisher to do its quality assurance testing and Developer is ready
to fix Errors which may be found by Publisher during its “QA” testing and will
include all Original Language assets and be Multi Byte Language compatible. It
also includes such information and user instructions that the Publisher
reasonably and requires to finish producing a User Manual in the Original
Language;

 

“Conversion” means the preparation of a Product which involves the adaptation or
conversion of a Version into a new Version for use on a Machine other than the
Initial Machine;

 

“Co-Publisher” means a licensee with whom Publisher shares to a substantial
degree the costs of publishing the Product in a part of the Territory, as
opposed to a licensee who bears all of those costs alone and “co-publishing”
shall be interpreted accordingly

 

“Delivery Date” means the relevant Milestone Date specified for delivery of the
Gold Master of each Version;

 

“Developer Trademark(s)” means Developer’s trademark or trade name or art work
used in conjunction therewith to identify Developer’s software development
business and/or the trademarks and/or trade names and/or artwork used in
conjunction therewith;

 

“End User” means anyone who is the ultimate user of any Product;

 

“Error” means any known material defect relevant to an End User in a Product
including:

 

 

(a)

any failure to run the test procedure set out in the Specification;

 

 

(b)

any inability to perform repeatedly without interruption, loss of data or
erroneously or improperly formatted output;

 

 

(c)

any misspelled incorrect text;

 

 

(d)

any non-compliance of any Product with any part of the Specification;

 

“Gold Master” means:

 

 

(a)

a non-copy protected and non-encrypted final gold master of a Product for use on
an Initial Machine in such physical medium which (i) is sufficiently complete
and correct to be released into the final manufacturing process in preparation
for commercial release and shipment, in its Original Language and Translations
in executable form; and (ii) is accepted for manufacturing and distribution by
any applicable third-party licensor whose approval is contractually required
prior to manufacturing and distribution of the Version for that Initial Machine.
The Gold Master shall be the Beta Version with incorporation of any final
improvements

 

3

 

 


--------------------------------------------------------------------------------

 

and correction of any Product Errors found in the testing of any and all
elements of the Beta Version;

 

 

(b)

a copy protected final Gold Master of the Version referred to in (a) in its
Original Language and related Translations recorded in executable form; and

 

 

(c)

in the case of (a) and (b), any necessary supporting software and data including
all graphics and sound files.

 

“Hardware Manufacturer” means Sony Computer Entertainment.

 

“Initial Machine” means the Sony PSP for which the Product will be developed by
the Developer under this Agreement;

 

“Intellectual Property Rights” means, without limitation, all present and future
rights of copyright, patent, registered designs, design rights, trademarks and
trade names, neighboring rights or rights analogous to any of the above under
any jurisdiction, in each case registered or unregistered and existing now or in
the future, including reversions and renewals of such rights and rights to make
applications for registration of any such rights and Intellectual Property
Rights shall include in particular all rights in any jurisdiction to copy,
adapt, translate, broadcast, transmit, publish, perform, reproduce in any medium
and otherwise exploit the work or materials concerned;

 

“Machine” means an object or system of any description, now known or coming into
existence in the future, with which a Product may be viewed, played or otherwise
used;

 

“Milestone” means each stage of development of the Product set out alongside a
Milestone Date in Schedule 1;

 

“Milestone Date” means each of the dates for achieving a Milestone in Schedule
1;

 

“Milestone Payment” means each of the Development Advance payments set out in
respect of a Milestone in Schedule 1;

 

“Minimum Guarantee” means any payments made by Publisher to Developer whether at
the commencement of this Agreement or by installments during the course of the
development of the Product under this Agreement;

 

“Multi Byte Character” means a character or single text letter whose character
code consists of two or more bytes under a certain character-encoding scheme.

 

“Multi Byte Languages” means software code that supports Multi Byte Character
represented text and characters for one dialect of the Japanese language to be
determined by the parties in connection with the preparation of Translations (as
defined below).

 

4

 

 


--------------------------------------------------------------------------------

 

 

“Net Royalty Receipts” means any funds received by or credited to Publisher for
a sub-license where the Publisher is paid a net amount per unit sold and
Publisher has no direct marketing responsibility.

 

“Net Sales Receipts” means the actual wholesale selling price of the Product
invoiced by Publisher and/or Publisher’s authorized Co-Publisher less (to the
extent actually paid, or actually issued, by Publisher or its Co-Publisher, as
applicable, in respect of the Product): any credits for returns of Units, price
protection or markdowns, credits in lieu of returns, any value added tax and any
other sales taxes included in such invoice price and actual cost of goods sold
(manufacturing costs).

 

“Original Language” means American English.

 

“Product” means the software Product currently known as “Super Stunt Buggy” to
be developed by the Developer under this Agreement in respect of the Initial
Machine and comprising each stage as existing from time to time:

 

 

(a)

the Product plots, themes, story lines, characters and sequences;

 

(b)   all revised, amended and rejected prototypes and materials prepared in
connection with the development of the Product;

 

(c)    all Object Code, graphics, sound effects and music and implementing copy
protection routines in each of the Versions;

 

“Product Names” means all names of characters, scenes, themes, products, sets,
processes or other aspects of the Product and all designs of characters,
backgrounds and other visual features appearing in the Product;

 

“Product Title” means “Super Stunt Buggy” or such other title for the Product as
may be mutually determined by Publisher and Developer;

 

“Project Manager(s)” means the person at Developer responsible for the project
management of Product;

 

“Publisher’s Producer” means the person at Publisher responsible for the project
management of Product and identified in Schedule 2;

 

“Quarter End” means 31 March, 30 June, 30 September and 31 December each year
during the Term;

 

“Royalties” means the amounts in US Dollars payable by the Publisher to the
Developer in accordance with paragraph 7 of this Agreement;

 

 

5

 

 


--------------------------------------------------------------------------------

 

 

“Royalty Statement” means the statement of Royalties provided by the Publisher
to the Developer under this Agreement;

 

“Source Code” means all software code and listings (excluding the Developer’s
Tools and Technology) generated by the Developer in human readable form in order
to create any Version of the Product, together with accompanying sound code,
Product notes, flow charts, diagrams, written script of text, audio track and
other documentation relating to such code;

 

“Specification” means the specification for each Version of the Product current
from time to time comprising a detailed specification of all game features,
mechanics, game structure and technical specifications of the Product;

 

“Supporting Documentation” means documentation in English containing full and
clear information enabling the Publisher and its licensees to support and
maintain all aspects of the Product;

 

“Term” will mean beginning on the date shown on page one of this Agreement and
ending three years hence. At the end of the Term, Publisher shall cease
manufacturing any additional units of the Product. Publisher may continue to
sell units in inventory for an additional three months (“Sell-off Period”)
beyond the term. Royalties for sales of Products during the Sell-off Period
shall be paid and remitted in accordance with Section 7.

 

“Territory” means the universe, excluding Australia and New Zealand;

 

“Translation” means a copy of a Version in which text and/or text related
graphics and/or dialogue have been translated into French, German, Italian,
Spanish and one dialect of Japanese, in accordance with paragraph 6 hereof;

 

“Unit” means a copy of a Version embodied in a medium or format (whether
tangible, electronic or otherwise) which is customarily made commercially
available to the public;

 

“User Manual” means a manual containing instructions for End Users clearly
expressed and enabling them to operate the Product fully, in a style suitable
for the intended age range of End Users;

 

“Version” means a form of the Product produced by the Developer under this
Agreement designed to be compatible with a particular Initial Machine and (where
relevant) a particular screen format PAL/NTSC including all prototypes and all
Master Copies of that Version, and when used in connection with the name of a
Machine shall mean a form of the Product readable and executable on that
Machine;

 

 

6

 

 


--------------------------------------------------------------------------------

 

 

“Vertical Slice Demo” means a stand alone version of the Product in the Original
Language and such Translations as may be agreed by the parties that demonstrates
the functionality of Product for the purposes of marketing which will contain
the following features: Challenge Mode, Race Mode, Practice Mode, and Time
Attack Mode; 10 or more Challenge Mode levels across at least two themed worlds;
1 or more Race Mode levels; and 1 or more Bonus Games;

 

“Virus Free” means that at the time of delivery, the Product shall not contain
any known computer Product (detectable by the McAfee anti-virus software current
at that time) which copies itself to other storage machines including magnetic
tape cassette, memory chip, electronic cartridge, optical disk and magnetic disk
and which destroys data, causes damage or creates a nuisance or annoyance to the
End User.

 

“Working Day” means Monday to Friday except for all public holidays observed in
the United States or New Zealand;

 

1.2

As the context permits, references to people include any legal entity, and
partnerships or unincorporated associations, references to the singular include
the plural and vice versa, and references to any gender include each other
gender.

 

1.3

“Include” or “including” are used without limitation.

 

1.4

Headings and titles are used for reference only and do not affect the
interpretation of the Agreement.

 

1.5

Any reference to any paragraph or schedule is a reference to a paragraph or
schedule in this Agreement.

 

2.

PROPRIETARY RIGHTS.

 

2.1

Publisher’s Rights. Publisher acknowledges and agrees that, the intellectual
property rights in the Product and Gold Master shall be the sole and exclusive
property of Developer. Publisher’s sole rights shall be those granted elsewhere
in this Agreement.

 

2.1.1

Other versions of the Product. Developer, as owner of the intellectual property
known as Super Stunt Buggy, shall decide whether or not to create other video
game versions of the Product. Fluent shall have the right of first refusal to
publish any other version of the Product. Under this Agreement other versions
include all video game formats know known and their successors (i.e., PS3 is a
successor to PS2) and the P.C. The parties agree to negotiate in good faith the
terms under which Publisher would publish such products. If the parties cannot
agree on terms for Publisher to publish such products within forty-five (45)
days of Developer noticing Publisher of its desire to create other versions,
Publisher shall lose all rights to such other versions and Developer shall be
free to license such rights to a third party.

 

 

7

 

 


--------------------------------------------------------------------------------

 

 

2.1.2

Sequels of the Product. Publisher shall have the first right of negotiation for
the next sequel to the Product. (For sake of clarity, Fluent has this right for
the first sequel. If Fluent and Publisher agree to terms for the first sequel,
Fluent will have such rights for the second sequel, and so on. Once Fluent has
lost to right to a particular sequel, it has lost the right to all future
sequels.) If the parties are unable to negotiate an agreement within 30 days of
Developer noticing Publisher of its desire to create a sequel, Developer shall
be free to negotiate with other publishers. Prior to completing an agreement
with another Publisher, Developer shall offer the Product to Publisher on the
same terms and conditions as agreed to with the other publisher, or on the terms
of the last offer made by Publisher to Developer during the negotiating period,
whichever terms are more beneficial to Developer. Publisher shall have ten (10)
days to elect to match the offer or lose its rights to the sequel and all future
sequels.

 

8

 

 


--------------------------------------------------------------------------------

 

 



 

2.2

Developer’s Intellectual Property Rights.

(a) Notwithstanding anything else contained herein, Developer will retain
exclusive ownership and control of all of the Intellectual Property Rights in or
relating to the Product. Developer hereby grants to Publisher a royalty-bearing,
worldwide (excluding New Zealand and Australia), exclusive license to: (i) sell
copies of the Product in the format delivered to Publisher by Developer only
(excluding without limitation the right to modify the Product or exploit it in
source code format or in connection with any other product); and (ii) sublicense
such rights to sublicensees.

 

(b)For the avoidance of doubt Publisher shall not (and shall not authorize any
third party to) (i) decompile, disassemble or otherwise reverse engineer the
source code or underlying algorithms of the Product. This paragraph 2.2(b) shall
not apply to software code delivered by Developer to Publisher in accordance
with paragraph 6 provided that Publisher shall not use any such code for any
purpose other than in order to create Translations.

 

3.

DEVELOPMENT

 

3.1

The Developer shall develop the Product for the Initial Machine and in the
Original Language in accordance with the Specification. Developer will provide
or obtain at its sole cost and expense all necessary programming (including,
without limitation, the application of technical knowledge, expertise and the
services of personnel) and other production materials required to develop the
Product.

3.2

The Developer shall achieve each of the Milestones by the relevant Milestone
Date. On achieving each Milestone, the Developer shall, if requested to do so by
the Publisher, deliver to the Publisher all materials relevant to the particular
Milestone including in particular copies of the User Manual and Support
Documentation with each Alpha and Beta Version. In addition, Publisher may
request Developer deposit Source Code with a mutually agreed upon Escrow Agent
in New Zealand. Publisher shall pay all fees of Escrow Agent. Under the terms of
such escrow arrangement, Publisher may request release of the source code from
escrow, only if Developer fails to perform such translations or refuses to
create them and fails to cure such default as required by paragraph 6.2, below.

 

3.3

The Developer shall keep the Publisher promptly and regularly informed of all
developments, problems, new concepts and ideas in relation to the Product.

 

3.4

In order to assist Publisher in selling the Product, Developer shall deliver a
Vertical Slice Demo of the Product no later than November 8, 2004.

 

3.5

The Developer shall appoint a Project Manager who shall liaise with the
Publisher during development of the Product.

 

9

 

 


--------------------------------------------------------------------------------

 

 

3.6

The Developer shall be responsible for initial testing on each Version prior to
delivery in accordance with customary testing procedures. The Developer shall
prior to delivery correct Errors discovered as a result of that testing, and
also (in accordance with the procedure set out in paragraph 5 below) any Errors
notified to the Developer by the Publisher following the Publisher’s testing of
any Alpha or Beta Versions, Vertical Slice Demos, or other Product materials
supplied before delivery of the Alpha Version, Beta Version and the Gold Master.

 

3.7

Publisher shall be responsible for submitting the game concept to the Hardware
Manufacturer for approval within ten (10) days of receiving the game concept
documents from the Developer. Developer and Publisher shall work together to
obtain such approval from the Hardware Manufacturer. Should the game concept be
rejected by the Hardware Manufacturer, and such rejection is not due to the acts
or omissions of Publisher, and the Developer and Publisher together are unable
to correct such deficiencies and obtain Hardware Manufacturer approval of the
game concept, Publisher may terminate this Agreement in accordance with
Paragraph 13.2.

 

3.8

Publisher shall be responsible for submitting the Gold Master candidate to the
Hardware Manufacturer for approval within ten (10) days of receiving the Gold
Master candidate from the Developer. Developer and Publisher shall work together
to obtain approval of the Gold Master candidate from the Hardware Manufacturer.
Should the Gold Master candidate be rejected by Sony Computer Entertainment
America, Inc. (“SCEA”), and such rejection is not due to the acts or omissions
of Publisher, and the Developer and Publisher together are unable to correct
such deficiencies and obtain approval of the Gold Master by SCEA, Publisher may
reduce the Minimum Guarantee made under this Agreement to US$250,000.

 

4.

DELIVERY AND ACCEPTANCE

 

4.1

Developer shall submit to Publisher a Version of the Product at each Milestone,
except Milestone 1, for approval. Publisher shall review the submission for
compliance with the relevant parts of the Specification at that Milestone and
for Publisher’s continued awareness as to the Product status.

 

4.2

As soon as reasonably practicable, but in any event within 10 (ten) business
days following receipt of a Version of the Product at each Milestone,
Publisher’s Producer shall notify the Developer in writing that:

 

 

4.2.1

it accepts and approves that Version unconditionally; or

 

 

4.2.2

it accepts and approves that Version conditionally on correction of the Errors
specified; or

 

 

4.2.3

it does not accept or approve that Version

 

 

10

 

 


--------------------------------------------------------------------------------

 

 

and shall at the same time notify the Developer of the Errors that it is aware
of which are contained in that Version which it has not accepted and approved
unconditionally. Publisher shall accept and approve unconditionally each Version
unless there is an Error in that Version.

 

4.3

If the Publisher shall not have given the Developer such notice under paragraph
4.2 within the said 10 (ten) business days, that Version shall be deemed
accepted.

 

4.4

As soon as reasonably practicable, but in any event no later than 10 Calendar
Days (or such other period as the parties may agree) after receiving notice of
non-acceptance pursuant to paragraph 4.2, the Developer shall correct the
specified Errors at its sole expense and deliver to the Publisher the corrected
Version of the Product. Paragraphs 4.2, 4.3 and this paragraph 4.4 shall then
apply again in respect of that corrected Version.

 

4.5

The Developer shall deliver to the Publisher the Gold Master of each Version by
the relevant Delivery Date in a form free of Errors. For the avoidance of doubt,
Developer shall deliver a Gold Master for the Original Language Version of the
Product and a multi-language Version for all agreed Translations as required by
the Hardware Manufacturer, i.e., a US Gold Master for SCEA and one (1)
multi-language Gold Master each for SCEE and for SCEI, respectively. The parties
acknowledge that in the case of PSP, the Hardware Manufacturer shall have the
final right to accept or reject such Master. In the case of rejection, Developer
shall respond as if such rejection was made by Publisher and shall respond to
such rejection in accordance with this paragraph 4.

 

5.

LICENSE

 

Developer hereby grants to Publisher, and Publisher hereby accepts, the
exclusive right to manufacture, distribute, sell and market the Product in the
Territory through any and all normal channels of distribution during the Term of
this Agreement. Subject as provided in this Agreement, the publishing of the
Product including manufacturing, pricing, distribution, marketing, packaging and
artwork shall be the responsibility of the Publisher.

 

6.

TRANSLATION

 

6.1

At its own cost, Developer shall be responsible for integrating localized text
and voice over material and generating a multi-language Gold Master embodying
the Translations at no additional charge, including multi-byte languages, as
defined in Translations. Publisher shall be responsible for preparing and
delivering, at its expense, the first 5,000 words of localized text in each
language including the User Manuals necessary to enable Developer to integrate
such files to create the Translations. The parties will share equally the cost
of any localized text above 5,000 words in each language.

 

11

 

 


--------------------------------------------------------------------------------

 

 

6.2

If the Developer fails to perform such translations or refuses to create them
and fails to cure such default within thirty (30) days of receipt of notice from
Publisher, Publisher may use a third party for the Translation, the Developer
shall supply the Publisher with all Original Language text and/or text related
graphics and/or dialogue featured in the relevant Version, to the extent not
previously delivered. Developer shall recover the cost of any such translations
out of royalties earned.

 

6.3

If pursuant to this Paragraph 6, the Publisher uses a third party to carry out
the Translation, the Publisher will sign, and will ensure that its chosen third
party signs, a confidentiality undertaking reasonably specified by the Developer
which will include, without limitation, undertakings that the Source Code, and
any other material, information, data or other things of the Developer will not
be used by the persons signing for any purpose other than the development of the
Translation and that all such things will be held securely at all times and
returned to the Developer when work on the Translation is complete. Developer
shall deliver to Publisher any additional work (including part of the
Developer’s Tools and Technology) which is necessary to the Publisher in order
to complete a Translation. However, except as expressly provided in this
Paragraph 6.3 neither Publisher nor any third party shall be entitled to use the
Retained Materials in connection with a Translation.

 

7.

ROYALTIES

 

7.1

The Publisher shall pay the Developer the following Royalties all of which are
subject to recoupment of the Minimum Guarantee paid under Paragraph 8 (that is,
the Minimum Guarantee regardless of which Version of the Product are
cross-collateralized against all royalties earned under this paragraph 7):

 

 

7.1.1

in respect of the use of the Products developed under this Agreement and
published or co-published by Publisher (which shall include any Translation of
the Product): xxxxxxxxxxx%) of the Net Sales Receipts;

 

 

7.1.2

in respect to any sublicense or OEM agreement where Fluent does not have any
“risk” (i.e., doesn’t pay for manufacturing, distribution, inventory or control
and pay for the consumer marketing) the royalty rate shall be xxxxxxxxxxx) of
the Net Royalty Receipts.

 

7.2

Within forty-five (45) days of the Quarter End following the date on which the
Publisher first commercially releases a Version of the Product and of every
subsequent Quarter End the Publisher shall provide the Developer with a written
Royalty Statement specifying in sufficient detail (i) amounts spent in
satisfaction of the Marketing Guarantee (as defined below) in respect of that
quarter; and (ii) the calculations of Net Sales Receipts and Net Royalty
Receipts, and the Royalty (if any) due to the Developer in respect of that
quarter. Each Royalty Statement shall be accompanied by a wire transfer for any
Royalty due, save that if the Publisher is prevented by the law of any

 

12

 

 


--------------------------------------------------------------------------------

 

country from making payments outside that country it shall be entities to pay
the relevant sums to the Developer in that country. All sums payable to
Developer pursuant to this Agreement (including the Minimum Guarantee and
Royalties) shall be made in U.S. Dollars. At each Quarter End the Publisher may
retain from Royalties payable a reserve against returns or other credits in
respect of Units sold by the Publisher hereunder in the manner set out in
paragraph 7.2.1.

 

7.2.1

The Publisher will withhold a general reserve against rebates, deductions, price
protection, discounts, allowances or refunds for returned, defective or
discounted units, exchanges, credits and the like (the “General Reserve”) in a
pro rata amount of any such reserve withheld by Publisher’s co-publishers or
sub-licensees of the product. Such pro-rata amount shall be based on the
applicable Royalty Rate in Section 7.1. (For example, should a co-publisher
withhold from Publisher $1,000 in payments which would fall under Section 7.1.1
above, Publisher would withhold $150 from Developer in a reserve. When
co-publisher releases Publisher’s reserve, Publisher will release Developer’s
reserve.)

 

7.3

Publisher will maintain accurate accounts, books and records that report the
marketing, distribution and sales and other commercial exploitation of each
Version of the Product which has been commercially released by the Publisher and
any sub-licensing by the Publisher. Developer shall have the right to designate
a certified public accountant (“the Auditor”) on Developer’s behalf to examine
those accounts, books and records solely for the purpose of verifying the
expenditures of the Marketing Guarantee and verifying the accuracy of the
Royalty Statements under paragraph 7.2 and the Royalty payable under this
Agreement. Developer’s Auditor may only make such examination during regular
business hours and upon reasonable notice and in manner that is at the
Publisher’s reasonable convenience and not disruptive to the Publisher’s
business. Each examination will take place at the place the Publisher normally
keeps the accounts, books and records to be examined, which is presently in
Novato, California. Developer shall be limited to one such examination each 12
months while the Product is being commercially exploited and for 3 years
thereafter. Publisher’s accounts, books and records relating to the Marketing
Guarantee and to a particular Royalty Statement may be examined only within 36
months after the date the Statement was rendered. Developer shall not have the
right to examine Publisher’s accounts, books or records relating to a particular
Royalty Statement more than once. Prior to the commencement of any examination
of the Publisher’s accounts, books and records under this Agreement, Developer
shall cause the Auditor to sign a letter and/or agreement which acknowledges the
confidentiality of the Publisher’s accounts, books and records in the form set
out in Schedule 2. The fees of the Auditor shall be at the sole expense of
Developer unless such audit discovers previously undiscovered errors in favor of
Publisher exceeding both 5% and $2,500 for the entire time period covered by
that audit, in which case the Publisher shall reimburse actual and reasonable
Auditor’s fees for that audit to Developer in addition to make good the amounts
of such errors and pay interest on such unpaid sums at the statutory rate of
interest under California law.

 

 

13

 

 


--------------------------------------------------------------------------------

 

 

7.4

Each Royalty Statement shall be final and binding on Developer unless Developer
has given Publisher written notice of objection stating the matters to which it
disagrees within 3 years of the issue of the Royalty Statements, and (if the
Publisher does not accept any of those objections), unless the Developer has
issued and served legal proceedings within 2 years of the date of the
Developer’s relevant notice of objection.

 

8.

MINIMUM GUARANTEE

 

8.1

The Minimum Guarantee for the development of the Product for the Initial Machine
in accordance with this Agreement shall be the relevant amount set out in
Schedule 1 payable to the Developer in the separate Milestone Payments as set
out in Schedule 1, each Milestone Payment being payable in accordance with the
procedures set out in this Agreement, following acceptance under paragraph 5
above of the materials produced in respect of the corresponding Milestone.

 

8.2

Without prejudice to the provisions of paragraph 4 above, Publisher shall not
unreasonably delay or withhold its acceptance of deliverables in relation to a
Milestone.

 

8.3

Developer may raise an invoice on the Publisher for the relevant Milestone
Payment on delivery of the relevant Milestone. Payment of the invoice is due
within ten (10) calendar days of the acceptance of the milestone.

 

8.4

The Publisher shall have no obligation to make any payments to the Developer
under this Agreement for anything save for the payment of the Minimum Guarantee
referred to in this paragraph 8, Royalties under paragraph 7 and payments (if
relevant) under paragraph 6. Nevertheless, any other additional payments that
the Publisher, in its discretion, makes to the Developer in relation to the
Developer’s work under this Agreement for any reason shall be treated as a
further Minimum Guarantee payment and fully recoupable against Royalties payable
under this Agreement, unless otherwise agreed in writing.

 

8.5

All Minimum Guarantees paid by Publisher to the Developer together with payments
(if relevant) under paragraph 6 (except payment of Royalties) shall be
recoupable out of the Royalties payable under this Agreement.

 

8.6

All Minimum Guarantees as well as all Royalties actually paid by Publisher to
the Developer shall count towards the Repurchase Right Paragraph 8.3 of the
Securities Purchase Agreement dated February 28, 2003.

 

8.7

The parties agree that no finder’s fees are to any party under this transaction.

 

9.

INDEMNIFICATION.

 

9.1

Developer Indemnification. Subject to the provisions of paragraph 9.3
(Indemnification Procedures), Developer will indemnify, defend and hold harmless
Publisher and its

 

14

 

 


--------------------------------------------------------------------------------

 

affiliates, officers, directors, employees and agents from and against any and
all losses, liabilities, claims, obligations, costs and expenses (including,
without limitation, reasonable attorneys’ fees) which arise in connection with
any breach or alleged breach by Developer of any of its representations and
warranties set forth in paragraph 11 (Warranties of Developer). Notwithstanding
anything in this paragraph 9 to the contrary, in the event that, by reason of a
claim by a third party of infringement based on the Product, Publisher is
temporarily or permanently enjoined from distributing the Product developed
under this Agreement, then, if Developer is unable, within sixty (60) days from
the signing of the order of injunction, to provide Publisher with a
non-infringing Product, Publisher shall have the right to obtain a license from
the third party to continue with the marketing, distribution and sale of the
Product(s) and Developer shall reimburse Publisher for any reasonable
license/settlement fee and related reasonable legal expenses paid by Publisher
to the third party, unless Developer ultimately prevails in the litigation; if
Publisher elects this remedy and obtains such a license, such remedy shall be
Publisher’s sole and exclusive remedy in connection with such claim..

 

9.2

Publisher Indemnification. Subject to the provisions of paragraph 9.3
(Indemnification Procedures), Publisher agrees to defend, indemnify and hold
harmless Developer and its affiliates, officers, directors, employees and agents
from and against any and all losses, liabilities, claims, obligations, costs and
expenses (including, without limitation, reasonable attorneys’ fees) which arise
in connection with the breach or an alleged breach by Publisher of any of its
warranties set forth in paragraph 12(Warranties of Publisher).

 

9.3

Indemnification Procedures. If a third party asserts any claim or allegation
which, if proven, would trigger the indemnification obligations set forth in
paragraphs 9.1 and 9.2, the indemnifying party shall be notified promptly of
such claim by the indemnified party and given control of the defense and/or
settlement thereof. After notice from the indemnifying party to the indemnified
party of its election to assume the defense of such claim or action, the
indemnifying party shall not be liable to the indemnified party under this
paragraph 9 for any legal or other expenses subsequently incurred by the
indemnified party in connection with the defense thereof. No indemnifying party
shall, without the prior written consent of the indemnified party, effect any
settlement of any pending or threatened proceeding in respect of which any
indemnified party is a party and indemnity could have been sought hereunder by
such indemnified party, unless such settlement includes an unconditional release
of such indemnified party from all such liability on claims that are the subject
matter of such proceeding. Moreover Developer shall not, in the absence of the
consent of Publisher (which shall not be unreasonably withheld or delayed),
effect any settlement of any pending, threatened or actual proceeding or claim
which has the effect of compromising in any way the rights, interests and
licenses in the Product or the license granted to Publisher hereunder. The
foregoing provisions of this paragraph 9 state the entirety of the parties’
obligations with respect to any claim by any third party.

 

 

15

 

 


--------------------------------------------------------------------------------

 

 

9.4

Developer shall procure and maintain for itself and its employees and
contractors all insurance coverage required by New Zealand law. Developer also
agrees to maintain general liability insurance, in the amount of at least
NZ$1,000,000. Upon request, Developer shall furnish Publisher with an up-to-date
certificate of insurance evidencing such coverage.

 

10.

MARKETING

 

10.1

Publisher can replicate up to 1,000 Royalty-free Units for each Initial Machine
for use including, but not limited to, promoting the game by sales and public
relations and marketing teams on which no Royalty is payable to Developer.

 

10.2

The parties will work together to determine the optimal time and manner of
announcing the Product and having the website “go live”. Developer will own,
operate and maintain the “official” website for the Product
(www.SuperStuntBuggy.com) and Publisher and Developer shall cooperate with each
other on providing content for such website.

 

10.3

Publisher shall, subject to the terms of this Agreement and consistent with its
own policies, practices and procedures, use its reasonable efforts to promote
and exploit the Product throughout the Territory. Publisher agrees that it will
release the Product in the United States and in Europe within six (6) months
from the date that the Publisher accepts any Gold Master or within three (3)
months from the date that Hardware Manufacturer releases the hardware within
each region within the Territory, whichever is later. Publisher shall present a
marketing plan to Developer no later than sixty days before the Product is to be
released in each country or region of the world within the Territory for review
and comment. Such plan shall include a sales forecast for the country or region.
Publisher, or its co-publisher, shall spend a minimum of ten percent (10%) of
the expected revenue, based on the sales forecast, in each country or region
(the “Marketing Guarantee”).

 

10.4

Publisher shall furnish to Licensor without charge fifteen (15) samples of each
Version of the Product distributed hereunder, such samples not to be resold by
Developer. Developer shall have the right to purchase additional units of the
Product at Publisher’s cost therefore, such copies not to be resold or used for
any advertising or promotional activities (except with Publisher’s prior written
consent).

 

11.

WARRANTIES OF DEVELOPER

 

11.1

The Developer represents and warrants that:

 

 

(a)

it is and will at all material times own or control all Intellectual Property
Rights in the Product, free from any third party right or interest which would
impair the rights of the Publisher under this Agreement;

 

 

16

 

 


--------------------------------------------------------------------------------

 

 

(b) it has and will at all material times have full power and authority to enter
into and perform this Agreement and to grant the rights expressed to be granted
by it;

 

 

(c)

nothing contained in the Product will infringe a third party’s Intellectual
Property Rights, of a right of privacy or name or image or likeness, or become
liable under unfair competition law;

 

(d)nothing contained in the Product will be obscene or libelous or otherwise in
breach of any relevant laws or regulations of any territory which relates to
health and safety;

 

 

(e)

each Gold Master will be Virus Free on its Acceptance Date and each Gold Master
shall not contain any software routine designed to disable a computer Product
automatically with the passage of time or by the intervention of a third party
other than a licensee of the Gold Master or Publisher;

 

 

(f)

the Product will be an original work created by the Developer;

 

(g) the execution of this Agreement will not put the Developer in breach of any
other agreement including an exclusive term agreement;

 

(h) the Developer has received no notice of any claim pending or threatened
against Developer based on infringement of the rights set forth in this
Agreement;

 

(i) the Developer has not sold, assigned, leased, licensed or in any other way
disposed of or encumbered the rights granted to Publisher hereunder in such a
way as to materially affect the rights granted to Publisher hereunder, and
Developer will not sell, assign, lease, license or in any other way dispose of
or encumber any of such rights in such a manner as to encumber the rights
granted to Publisher hereunder;

 

(j) Developer will not use Publisher’s name or logos or the names of any of
Publisher’s products for any purpose, including, but not limited to, advertising
or promotional purposes, except as provided in this Agreement or with the prior
written consent of Publisher.

 

12.

WARRANTIES OF PUBLISHER

 

12.1

The Publisher warrants and represents:

 

(a)        it has and will at all material times have full power and authority
to enter into and perform this Agreement and to grant the rights granted;

 

(b)     nothing contained in this Agreement or in the performance of this
Agreement will place Publisher in breach of any other contract or obligation.

 

 

17

 

 


--------------------------------------------------------------------------------

 

 

(c)       Publisher does not know or have reason to know that anything Publisher
provides that is or will be contained in the Product does or will violate or
infringe any Intellectual Property Rights, whether statutory or common law of
any third party in any jurisdiction, or contain any libelous or otherwise
unlawful material;

 

(d)       Publisher has received no notice of any claim pending or threatened
against Publisher based on infringement of the rights set forth in this
Agreement;

 

12.2

Disclaimer. EXCEPT FOR THE WARRANTIES EXPRESSLY SET FORTH IN THIS AGREEMENT, THE
PARTIES HEREBY DISCLAIM ALL OTHER WARRANTIES, WHETHER EXPRESS OR IMPLIED,
INCLUDING WITHOUT LIMITATION, ANY AND ALL WARRANTIES OF MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE, AND NON-INFRINGEMENT OF THIRD PARTY RIGHTS.

 

13.

TERMINATION

 

13.1

Either party shall be entitled, without prejudice to its other rights, to
terminate the Agreement with immediate effect by giving written notice to the
other party if the other party is in breach of any of its material obligations
under this Agreement and, if the breach is capable of remedy, it has continued
unremedied for a period of thirty calendar 30 days after the other party has
been given written notice specifying the breach and the steps required to remedy
it.

 

13.2

If Sony Computer Entertainment of America disapproves the concept submittal, for
any reason except due to Publisher’s act or omission, Publisher may cancel this
agreement and any Minimum Guarantee payments made under this Agreement to such
date are fully and immediately refundable to the Publisher.

 

13.4

Either party shall be entitled, without prejudice to its other rights, to
terminate the Agreement with immediate effect by giving written notice to the
other party if the other party shall have a receiver or an administrative
receiver or an administrator or liquidator appointed over it (except a
liquidator appointed for the purpose of amalgamation or reconstruction) or shall
pass a resolution for winding up or shall enter into any voluntary agreement
with its creditors or shall become bankrupt or file for voluntary bankruptcy or
anything analogous to any of the above under the law of any jurisdiction occurs
in relation to such party.

 

13.6

If at any time, Developer is more than thirty days late delivering a Milestone,
and such event is not due to the acts or omissions of Publisher, Publisher may
Terminate this Agreement. In such case, as Publisher’s sole remedy, Developer
shall return all Minimum Guarantee payments paid to such date.

 

14.

CONSEQUENCES OF TERMINATION

 

 

18

 

 


--------------------------------------------------------------------------------

 

 

14.1

Any termination of the Agreement shall not affect any accrued rights or
liabilities of either party, nor any other rights of the terminating party in
relation to the matter giving rise to the termination, nor shall it affect the
coming into force or the continuance in force of any provisions of this
Agreement which are expressly intended to come into or to continue in force on
or after such termination. Termination of this Agreement by the Publisher under
Paragraph 14 shall not affect any Version whose Acceptance Date has already
occurred, and this Agreement shall continue to apply in all respects to any such
Version.

 

15.

CREDITS AND ARTWORK

 

15.1

Publisher acknowledges that Developer’s Name and logo shall appear on a splash
screen during the “boot-up” sequence of the Product, subject to approval of the
hardware manufacturer. Whenever Publisher’s name and/or logo appears,
Developer’s name and/or logo shall appear on the front and back of the Product
packaging, User Manuals, demo discs and self-playing demos, screenshots, and
full-page print advertising, in approximately the same size of Publishers logo
on the Product and in the credits of all Versions of the Product. In addition
Developer may designate a reasonable number of persons to receive individual
text credits in the Product whose names and capacities Developer shall submit to
Publisher prior to final delivery of the Product. On Publisher’s request,
Developer shall promptly supply Publisher with any transparencies that might be
required by it for the purposes of this paragraph. Publisher’s obligations under
this paragraph are subject to the final approval of the applicable Hardware
Manufacturer. An inadvertent failure by Publisher to include Developer’s name or
logo shall not be a material breach of this Agreement, provided that Publisher
shall cure any such failure on a prospective basis once Publisher has been
notified of same.

 

15.2

Developer shall supply Publisher on reasonable request (so as not to interfere
with Developer’s efforts to complete and deliver the Product as contemplated
hereunder) with any relevant materials it may have that may be useful to
Publisher for artwork, packaging, merchandising, marketing and advertising
including play through videos, demo discs, screenshots and graphics of
characters.

 

15.3

Publisher shall cause copyright, patent and trademark notices to appear on each
unit of the Product (other than on screen notices, the production and placement
of which shall be Developer’s responsibility) and on the back of the Product
packaging and User Manual and advertising materials as may be designated and
approved by Developer.

 

16.

SUPPORT

 

16.1

The Developer shall at its sole expense correct any Errors in any Gold Master
which become apparent after that Gold Master has been accepted by the Publisher
and which the Publisher notifies to the Developer, and shall carry out any other
alterations to the Gold Master which the Publisher notifies the Developer are
needed for any of the following reasons: to obtain the rating in the US from the
ESRB as specified in the

 

19

 

 


--------------------------------------------------------------------------------

 

Specification; to obtain the approval of hardware manufacturers; or to ensure
that the Product conforms with the Specification. The Developer shall start
correction of Errors and making of alterations within 5 days of receiving the
Publisher’s notice and shall rectify all Errors and make all alterations set out
in the notice as soon as reasonably practicable thereafter. Developer’s
obligations under this paragraph 6.1 in respect of each Version shall terminate
twelve (12) months after the initial commercial release of the Product pursuant
to this Agreement.

 

16.1.1

The parties shall work together so that the Product does not violate the
guidelines for ratings issued by ESRB in the United States and ELSPA in the UK
or censorship ratings in other countries in the Territory. In any case where the
Product does not meet the guidelines, Developer shall be responsible at its own
cost to promptly correct the Product.

 

16.2

From the date that the Publisher accepts any Gold Master, the Developer will
provide technical support to the Publisher only (not to End Users under any
circumstances) in respect of that Gold Master without further charge. This
support will continue for a period of 7 calendar months from the date of first
commercial release by Publisher and will be by means of e-mail and telephone on
Working Days and during regular business hours, New Zealand Time. Developer will
use reasonable endeavors to provide a service out of hours and on non-Working
Days in the event of exigent circumstances. The support will be provided by a
person with reasonable technical knowledge of the Product. Any questions that
cannot be dealt with immediately will be responded to with reasonable
promptness. Failure by Developer to provide such support shall not be a material
breach of this Agreement.

 

 

20

 

 


--------------------------------------------------------------------------------

 

 

17.    NOTICES

 

Any notice required or permitted by this Agreement shall be in writing and shall
be given by fax (if confirmed by delivery of the hard copy as provided herein),
courier or other personal delivery or by registered or certified mail at the
appropriate address below or at a substitute address designated by notice by the
party concerned:

 

Sidhe Interactive, Inc.

Level 7, Willbank House

57 Willis Street

PO Box 6203

Wellington New Zealand

Attn:     Mario Wynands, Managing Director

Fluent Entertainment.

1701 Novato Blvd.

Suite 300

Novato, CA 94947

Attention: CFO

 

 

Phone: 011 64 4 4712638

Fax: 011 64 4 4712639

Phone: 1 (415) 493-2300

Fax: 1 (415) 493-2303

                

Notices shall be deemed given when faxed (if confirmed by delivery of the hard
copy as provided herein), delivered by a courier or, in the case of mail, upon
receipt. Copies of all notices to Developer should be sent to David S.
Rosenbaum, Esq., 6303 Owensmouth Avenue, 10th Floor, Woodland Hills, California
USA 91367 (Phone: 818-936-3455; Fax: 818-936-3055).

 

18

CONFIDENTIALITY

 

18.1

Each party to this Agreement acknowledges that it will have access to
proprietary or confidential information of the other party including, but not
limited to, the terms of this Agreement, the documentation and materials
produced in accordance with this Agreement, marketing information, manufacturing
information, customer or client information and development techniques and
know-how (“the Confidential Information”). During the Term of this Agreement,
each party will regard and preserve as strictly confidential the Confidential
Information and will not use the Confidential Information or disclose the
Confidential Information to a third party other than is strictly necessary in
order to fulfil an obligation under this Agreement.

 

18.2

The obligations of confidentiality and non-use specified in paragraph 18.1 will
not apply to any Confidential Information of one party which:

 

 

18.2.1

was known by the other party prior to the date of this Agreement and not
obtained or derived, directly or indirectly, from such party or its Affiliates
or if so obtained or derived, was lawfully obtained or derived and is not held
subject to any confidentiality or non-use obligations;

 

 

21

 

 


--------------------------------------------------------------------------------

 

 

 

18.2.2

is or becomes public or available to the general public otherwise than through
any act or default of the other party or any breach of a confidentiality
obligation to the disclosing party by a third party;

 

 

18.2.3

is obtained or derived prior or subsequent to the date of this Agreement from a
third party which, to the best knowledge of the party acquiring such
information, is lawfully in possession of such information and does not hold
such information subject to any confidentiality or non-use obligations;

 

 

18.2.4

is independently developed by such party without use of the other party’s
confidential information; or

 

 

18.2.5

is required to be disclosed by one of the parties pursuant to an applicable law
or under a government or court order provided that:-

 

 

(a)

the obligations of confidentiality and non-use will continue to the fullest
extend not in conflict with such law or order; and

 

 

(b)

if and when a party is required to disclose such Confidential Information
pursuant to any such law or order, such party will give notice to the other
party to allow such party to make efforts to obtain a protective order or take
such other actions as will prevent or limit, to the fullest extent possible,
public access to, or disclosure of, such Confidential Information.

 

18.3

It is further understood and agreed that money damages would not be a sufficient
remedy for any breach of either party’s obligations under this paragraph 18 by
the other party, or any employees, consultants or other persons under the other
party’s supervision and that the disclosing party shall be entitled to specific
performance, including, without limitation, injunctive relief, as a remedy for
any such breach. The parties agree that the damaging party shall reimburse the
costs and expenses (including, without limitation, reasonable attorneys’ fees)
incurred by the damaged party in connection with the enforcement of this
Agreement.

 

18.4

In the event of any termination or expiration of this Agreement, each party
shall promptly return to the other party all Confidential Information of such
other party in tangible form, the receiving party shall certify in a writing
signed by an authorized officer or representative that the foregoing have been
shredded and disposed of in a secure manner.

 

19

GENERAL

 

19.1

No addition to or modification of any provision of this Agreement shall be
binding upon the parties unless made by written instrument signed by a duly
authorized representative of each of the parties. Each party confirms it is not
relying on any representation or

 

22

 

 


--------------------------------------------------------------------------------

 

commitment by the other in entering into this Agreement except as set out in
this Agreement. This paragraph 19.1 shall not apply to any deliberate
misrepresentations made before this Agreement was made.

 

19.2

Developer may not assign this Agreement, nor delegate or subcontract any of its
obligations hereunder, to any third party without the prior written consent of
Publisher, which consent will not be unreasonably withheld; provided, however
that Developer may assign its right to receive payments of the Minimum Guarantee
and/or Royalties hereunder without the consent of Publisher. Publisher may
assign this Agreement to a purchaser of the business of Publisher or
substantially all the assets of the business without the consent of Developer,
but save as aforesaid Publisher may not assign this Agreement, nor delegate or
subcontract any of its obligations hereunder, to any third party without the
prior written consent of Developer, which consent will not be unreasonably
withheld. Subject to the foregoing, this Agreement shall bind and inure to the
benefit of the parties, and their respective successors and permitted assigns.

 

19.3

Neither party is the legal representative, agent, joint venturer, partner, or
employee of the other party for any purpose whatsoever. Neither party has any
right or authority to assume or create any obligations of any kind or to make
any representation or warranty on behalf of the other party, whether express or
implied, or to bind the other party in any respect whatsoever.

 

19.4

No failure or delay by either party in exercising any right, power, or remedy
under this Agreement shall operate as a waiver of any such right, power or
remedy. No waiver or modification of any provision of this Agreement shall be
effective unless in writing and signed by both parties. Any waiver by either
party of any provision of this Agreement shall not be construed as a waiver of
any other provision of this Agreement, nor shall such waiver operate as or be
construed as a waiver of such provision respecting any future event or
circumstance.

 

19.5

If any provision or wording of this Agreement is held by a judicial authority
having jurisdiction over the matter to be unlawful or unenforceable for any
purpose, it shall be deemed excluded for that purpose and the rest of this
Agreement shall remain in full force and effect. The parties will negotiate in
good faith a valid and enforceable provision to replace the excluded provision
as closely as reasonably possible.

 

19.6

FORCE MAJUERE. In the event that either party is prevented from fulfilling its
material obligations hereunder or said obligations are materially interfered
with by reason of events of war, fire, flood, earthquake, explosion or other
natural disaster, industrial action or any other reason beyond the reasonable
control of that party, such obligation shall be delayed until it can be
performed. The party claiming excusable delay must promptly notify the other
party of such delay. If the delay continues for more than 45 days the other
party may terminate this Agreement by giving 45 days prior written notice to the
delaying party provided that the Agreement will not terminate

 

23

 

 


--------------------------------------------------------------------------------

 

if the party claiming excusable delay substantially performs the material
obligation which has been delayed within such 45 day notice period from the
other party.

 

19.7

EXCEPT FOR THE OBLIGATIONS IN PARAGRAPH 9, NEITHER PARTY SHALL BE LIABLE FOR ANY
INCIDENTAL, INDIRECT, CONSEQUENTIAL, OR SPECIAL DAMAGES ARISING OUT OF THIS
AGREEMENT OR ANY OBLIGATION ARISING THEREFROM OR OTHERWISE, WHETHER LIABILITY IS
ASSERTED IN CONTRACT OR TORT (INCLUDING NEGLIGENCE AND STRICT PRODUCT
LIABILITY), AND IRRESPECTIVE OF WHETHER IT HAS ADVISED OR HAS BEEN ADVISED OF
THE POSSIBILITY OF ANY SUCH LOSS OR DAMAGE.

 

19.8

Developer’s services and rights herein granted are special, unique,
extraordinary and intellectual in character and value such that the loss thereof
could not be reasonable compensable in damages in an action at law. Accordingly,
Publisher shall be entitled to seek equitable relief by way of injunction or
otherwise to prevent the breach or continued breach thereof. Should Publisher’s
co-publisher in a particular country or region breach the Agreement, Developer
may only seek injunction in the country or region where such breach occurred.

 

19.9

If any dispute arises in connection with this Agreement, either party may
convene an extraordinary meeting on their respective Developer’s Project Manager
and Publisher’s Producer by serving not less than 3 Working Days notice on the
other. At such meeting the representatives shall negotiate in good faith, and in
a timely manner, in an effort to resolve the dispute. If the Developer’s Project
Manager and Producer’s Publisher cannot resolve the dispute, then either party
may refer the dispute to the respective chief executive officers of the parties
by serving notice on the other party. The chief executive officers shall
negotiate in good faith, and in a timely manner, in an effort to resolve the
dispute. Nothing in this paragraph shall limit the ability of either party to
seek legal redress in respect of the dispute in a court of law.

 

19.10

Developer may change their Project Manager and Publisher may change the
Publisher’s Producer at any time by giving the other party 5 Working Days’
notice of the change and such notice shall stipulate the new Developer’s Project
Manager or Producer’s Publisher name, address, telephone number and any other
relevant contact details.

 

19.11

This Agreement and all questions arising hereunder shall be governed by and
construed in accordance with the laws and decisions of the State of California
without giving effect to the principles thereof relating to conflicts of law.
Any controversy arising out of this Agreement or because of any duty created
thereby, shall be resolved in a federal or state court located in San Francisco,
California. The parties consent to jurisdiction in such courts and waive
objection to such venue and agree that service of the summons to such proceeding
(and of any papers which accompany it), shall be deemed sufficient if made by
certified or registered mail, postage prepaid, addressed to the parties’
addresses as designated in or hereafter changed under paragraph 17. The parties

 

24

 

 


--------------------------------------------------------------------------------

 

stipulate and agree that any judgment relating to this Agreement, which is
entered in a court located within California, shall be binding throughout the
world and may be sued upon, docketed, entered and/or enforced, without challenge
or opposition on their part and without re-trial of any of the issues which give
rise to such judgment in any state, county, province, commonwealth, or territory
having jurisdiction over their respective persons or properties. The parties
recognize that the above agreement to submit all controversies to
forever-binding adjudication by a court located within San Francisco, California
does not constitute a confession of judgment on anybody’s part, but is simply an
agreement, similar to an arbitration agreement, to have particular controversies
resolved, once and for all, by a specified tribunal. Notwithstanding the
foregoing, all parties agree that equitable relief, including injunctive and
specific performance, may be necessary and proper to enforce their obligations
and commitments under this paragraph, including without limitation under
Paragraphs 2, 10, 11, 12, 13, 14, 15 and 18 of this Agreement and this choice of
jurisdiction or venue does not prevent either party from seeking such relief in
any court of competent jurisdiction throughout the world.

 

19.12

In the event any provision of this Agreement shall be held invalid or
unenforceable, it shall be deemed modified only to the extent necessary to make
it lawful. To effect such modification, the said provision shall be deemed
deleted, added to and/or rewritten, whichever shall most fully preserve the
intention of the parties as originally expressed herein.

 

19.13

The prevailing party in any litigation between the parties shall recover from
the other party its reasonable legal fees and expenses.

 

19.14

This Agreement may be executed in two (2) or more counterparts, each of which
shall be deemed an original, and all of which together shall constitute one and
the same instrument.

 

ACCORDINGLY this Agreement has been entered into by the parties on the date set
out on page 1.

 

 

Fluent Entertainment, Inc.

Prodigy Design Limited

 

 

 

/s/ Ed Roffman                                  

/s/ Mario Wynands                                  

 

Ed Roffman, CFO

Mario Wynands,

 

 

Managing Director

 

25

 

 


--------------------------------------------------------------------------------

 

 



 

 

AMENDMENT #1 TO THE

SOFTWARE DEVELOPMENT AND LICENSING AGREEMENT

DATED SEPTEMBER 24, 2004 BETWEEN

RED MILE ENTERTAINMENT (AS SUCCESSOR-IN-INTEREST TO FLUENT ENTERTAINMENT, INC.)
AND PRODIGY DESIGN LIMITED

 

This Agreement, when completely executed below, shall constitute an amendment
(“Amendment #1”) to the Software Development and Licensing Agreement, dated
September 24, 2004,

(the “Agreement”) by and between Prodigy Design Limited (“Developer”) and Red
Mile Entertainment, Inc. (“Publisher”).

 

The Agreement shall be amended in the following respects only:

 

1.             All terms used in this Amendment #1 to the Agreement shall,
except as expressly provided herein, be used as defined in the Agreement.

 

2.

The following Paragraph 3.1.1 is added to the Agreement:

 

3.1.1

The parties acknowledge that it is in the best interests of the Product to
include a feature known as “Ghosting”. The use of such feature requires a
license from Midway Games, Inc. (“Midway”), as successor-in-interest to Atari
Games Corporation, under U.S. Patent No. 5,577,913. The cost of such license is
a royalty advance to Midway of $xxxxx (the “Midway Advance”) plus a royalty of
$xxxx per unit sold after recoupment of the Midway Advance (the “Midway
Royalty”). The parties agree that Red Mile shall cause Midway to enter into a
license agreement with Developer for the use of the ghosting feature in the
Product. The terms of such license shall be subject to Developer’s approval,
such approval not to be unreasonably withheld. The Midway Advance shall be
treated as an additional Minimum Guarantee payment, which shall be subject to
recoupment by Publisher as provided in paragraph 8.5 of the Agreement. In
addition, the Midway Royalty shall be deducted from either Net Royalty Receipts
or Net Sales Receipts, as appropriate, before calculating any Royalties due
Developer.

 

In all other respects, the Agreement, as amended by this Amendment #1, remains
in full force and effect and is hereby ratified and affirmed.

 

\\

 

\\

 

Accordingly, this Amendment #1 to the Agreement has been entered into by the
parties on the date last set out below.

 

Red Mile Entertainment, Inc

Prodigy Design Limited

 

 

 

/s/ Chester P. Aldridge                                    

/s/ Mario Wynands                                     

Chester P. Aldridge, CEO

Mario Wynands, Managing Director

 

 

Date:March 9, 2005_____________

Date: March 9, 2005______________

 

 

26

 

 


--------------------------------------------------------------------------------

 

 



AMENDMENT #2 TO THE

SOFTWARE DEVELOPMENT AND LICENSING AGREEMENT

DATED SEPTEMBER 24, 2004 BETWEEN

RED MILE ENTERTAINMENT, INC. (AS SUCCESSOR-IN-INTEREST TO FLUENT ENTERTAINMENT,
INC.) AND PRODIGY DESIGN LIMITED

 

This Agreement, when completely executed below, shall constitute an amendment
(“Amendment #2”) to the Software Development and Licensing Agreement, dated
September 24, 2004, as amended by Amendment #1, dated March 9, 2005 (the
“Agreement”) by and between Prodigy Design Limited (“Developer”) and Red Mile
Entertainment, Inc. (“Publisher”).

 

The Agreement shall be amended in the following respects only:

 

1.             All terms used in this Amendment #2 to the Agreement shall,
except as expressly provided herein, be used as defined in the Agreement.

 

2.             Publisher desires to enter into a Co-Publishing Agreement with
Sony Online Entertainment, Inc. (“SOE”) with respect to the Product (the “SOE
Agreement”) and has requested Developer to enter into this Amendment #2 in order
for Publisher to enter into the SOE Agreement. Developer is willing to enter
into this Amendment #2 on the terms provided hereinbelow; provided, however, if
Publisher does not enter into and execute such SOE Agreement, this Amendment #2
shall be deemed void ab initio and shall be of no force and effect.

 

3.             In Section 1 of the Agreement (Definitions), the definitions for
“Net Royalty Receipts,” “Term” and Territory” are deleted and replaced with the
following:

 

“Net Royalty Receipts” means any funds received by or credited to Publisher for
a sub-license including without limitation, where Publisher is paid a
development fee which is not recoupable from royalties or a net amount per unit
sold and Publisher has no direct marketing responsibility.

 

For purposes of this Amendment #2, Publisher agrees that the SOE Agreement is a
sublicense and will be accounted to Developer as a sublicense.

 

“Term” will mean beginning on the date shown on page one of this Agreement and
ending on March 31, 2008. At the end of the Term, Publisher shall cease
manufacturing any additional units of the Product. Publisher may continue to
sell units in inventory for an additional six months (Sell-off Period”) beyond
the Term. Royalties for sales of Products during the Sell-off Period shall be
paid and remitted in accordance with Section 7.

 

“Territory” means the world.

 

4.

All references in the Agreement to “Super Stunt Buggy” shall be replaced with
“GripShift”.

 

5.

All references to “Schedule 1” shall be changed to “Schedule 1-A”.

 

6.

Schedule 1 is deleted in its entirety and replaced with Schedule 1-A.

 

7.             In Section 2.2 (a) of the Agreement, the following is added to
the beginning of the first sentence “Except as granted in 2.3 , below,”

 

8.

In Section 2.2 (a) of the Agreement, the phrase “excluding New Zealand and
Australia” is deleted.

 

 

27

 

 


--------------------------------------------------------------------------------

 

 

9.

Sections 2.3 and 2.4 are added as follows:

 

2.3 Publisher is granted a perpetual, irrevocable, royalty free, non-exclusive
worldwide right and license to use and exploit all executable files within the
Product (the “Licensed Executable Files”) for any and all purposes. Publisher
shall not, directly or indirectly, modify, disassemble, decompile or otherwise
reverse engineer or attempt to reverse engineer or derive source code from, all
or any portion of the Licensed Executable Files.

 

2.4 Non-compete. Developer shall not directly or indirectly, commercially
release (a) a competing PSP automobile/kart racing game within thirteen (13)
months after Hardware Manufacturer approval of the Product and (b) a competing
PSP automobile/kart puzzle game during the Term; provided, however, in the event
that Publisher does not license the sequel of the Product as provided in Section
2.1.2 of this Agreement, Developer shall be free to directly or indirectly
commercially release a sequel to the Product, provided that such sequel is not
commercially released within thirteen (13) months of Hardware Manufacturer
approval of the Product.

 

10.

The following is added to the end of the final sentence of Section 3.8 “and any
payments in excess of $250,000 shall be immediately refunded by Developer.”

 

10.

Section 6.1 is deleted in its entirety and replaced with the following:

 

6.1 Publisher shall provide localized text and voices. Developer shall be
responsible for integrating localized text and voice over material and
generating a multi-language Gold Master embodying the Translations at no
additional charge, including multi-byte languages, as defined in Translations.

 

11.

Section 7.1.3 is added to the Agreement as follows:

 

7.1.3 in respect to any sales of the Product pursuant to the SOE Agreement into
New Zealand and Australia Publisher shall remit one hundred (100) percent of the
Net Royalty Receipts from SOE to Developer without deduction whatsoever and such
Net Royalty Receipts shall not be cross-collateralized by Publisher with any
other Net Royalty Receipts or other sums received by or credited to Publisher in
respect of the Product.

 

12.

The following is added at the end of Section 7.2 of the Agreement:

 

Notwithstanding the foregoing to the contrary, (i) Publisher shall cause SOE to
provided separate royalty statements in respect to any sales of the Product into
New Zealand and Australia, and (ii)Publisher shall provide Royalty Statements
with respect to the exploitation of the Product by SOE and Developer’s Royalties
within five (5) days of receipt by Publisher of royalty statements from SOE.

 

13.

The following is added as Section 7.5:

 

Publisher shall permit Developer to participate in any audit or examination that
Publisher may undertake of the books and records of SOE pursuant to the SOE
Agreement, and if Publisher declines to conduct such audit, then Developer shall
have the right to conduct such audit in Publisher’s stead.

 

14.           In all other respects, the Agreement, as amended by this Amendment
#2, remains in full force and effect and is hereby ratified and affirmed.

 

 

28

 

 


--------------------------------------------------------------------------------

 

 

Accordingly, this Amendment #2 to the Agreement has been entered into by the
parties on the date last set out below.

 

Red Mile Entertainment, Inc

Prodigy Design Limited

 

 

/s/   Chester P. Aldridge     

/s/   Mario Wynands     

Chester P. Aldridge, CEO

Mario Wynands, Managing Director

 

Date: March 31, 2005                        _____

Date: March 31, 2005                                      _____

 

 

29

 

 

 

 